DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19-22, 24, 25, 27-30, 32, 33, 35-38, 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10756804. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 10756804 anticipated the limitations of the instant applications as shown in the table below.

Claim 17 of instant application
Claim 1 of Patent 10756804
A method, implemented at a relay device, comprising: authenticating, by the relay device, an identity of a remote User Equipment (UE) that is connected to the 



Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 24, 25, 27, 32, 33, 35, 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. “Holtmanns” US 2014/0075509 in view of Hakola et al. “Hakola” US 2015/0319595.

Regarding claims 17, 25 and 33, Holtmanns teaches a method, baseband processor and UE comprising:
Authenticating a remote UE that is connected to the relay device via a direct radio connection (a master device authenticates other devices in step s306 of Figure 3, see also Paragraph 75. The devices have a direct connection as shown in Figure 3.  Further yet, the authentication is performed on behalf of the network-side entities; Paragraph 64); and
Reporting to a MME with a cellular wireless network to which the relay device is connected: Information related to an authenticated identify of the remote UE (in step s310, the master device sends the results of the authentication to the MME (i.e. information related to authenticated identify of the remote UE); Paragraph 76.  The devices operate in LTE; Paragraph 77).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Holtmanns to include reporting IPv6 prefix information to the MME as taught by Hakola.
	One would be motivated to make the modification such that the system can perform proper node discovery to establish link-local connections as taught by Hakola; Paragraphs 59-60.

	Regarding claims 19, 27, and 35, Holtmanns teaches relaying traffic associated with the remote UE using layer-3 forwarding (Paragraphs 75-77 disclose the master device relaying information between the UE and network.  The data packets are sent to the cellular side including the MME (see Figures 1 and 3).  The data is sent using layer-3).

Regarding claims 24, 32, and 40, while Holtmanns teaches the use of non-access stratum (Paragraph 74), Holtmanns does not expressly disclose communicating with the MME using NAS.  However, Hakola teaches communication with the MME using non-access stratum signaling; Paragraph 23.

	One would be motivated to make the modification such that the system can perform authentication of the UE and provide control plane functions for mobility between networks as taught by Hakola; Paragraph 23.

	Regarding claims 41, 43 and 45, Holtmanns teaches authenticating the remote UE based on information previously received by the relay device and the remote device from the cellular network (the master device receives information from the other MTC devices and also receives authentication information from the MME; Paragraphs 73-75.  The Master device uses the received information from the MME (cellular network signaling) to perform authentication with the other MTC devices.  Thus one can see the master device has received information from the cellular network and remote devices to perform the authenticating as claimed).

Regarding claims 42, 44, and 46, Holtmanns teaches authenticating the UE using out of network communications (a UE is authenticated by a MTC device; Paragraph 75 and Figure 3.  As the device need to be authenticated this is viewed as out of network communications).

Claims 20, 21, 28, 29, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns in view of Hakola and further in view of RFC6507 Elliptical Curve-Based Certificate less Signatures for Identify-Based Encryption (ECCSI) Published February 2012, hereinafter “RFC” (submitted in Applicant’s IDS).

Regarding claims 20, 21, 28, 29, 36, 37, the prior art does not disclose authentication using ECCSI without communicating with a key management server; however, RFC teaches digital signatures are used for authentication services.  Further, ECCSI is used for resource constrained environments; Page 2, Introduction section. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include authentication based on ECCSI as taught by RFC.
	One would be motivated to make the modification such that the system can authenticate a user when in a low-bandwidth resource constrained network by not using certificates as taught by RFC; Page 2 Introduction section.

Claims 22, 30, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns in view of Hakola and further in view of Brusilovsky et al. “Brusilovsky” US 2011/0249609.

	Regarding claims 22, 30, and 38, Holtmanns teaches the notion of transmitting information in the user plane; Paragraph 74.  The prior art further teaches sending IPv6 information as shown with respect to claims 17, 25, and 33.  The prior art does not expressly disclose a lawful intercept device in communication with the MME; however,  teaches SGW/PGW performing replication of user traffic and filtering in the case of lawful interception; Paragraph 46.  Figure 3 shows these components are in communication with the MME and thus there is a lawful intercept entity which reports information to the MME as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a lawful intercept device as taught by Brusilovsky.
	One would be motivated to make the modification such that data can be replicated and filtered in the case of lawful interception as taught by Brusilovsky; Paragraph 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419